Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 20, 2005, which ruled that claimant was ineligible to receive unemployment insurance benefits because she had a reasonable assurance of continued employment.
Claimant was employed as a per diem substitute teacher for a school district and worked 127 days during the 2004-2005 school year. At the end of the school year, the district sent her a letter assuring her that her employment during the 2005-2006 school year would be similar. She nevertheless applied for unemployment insurance benefits. The Unemployment Insurance Appeal Board found that she was ineligible to receive benefits pursuant to Labor Law § 590 (10) because she had received a reasonable assurance of continued employment from the district. Claimant appeals.
*1127We affirm. “Whether a claimant received a reasonable assurance of employment is a factual issue for the Board to resolve and such determination, if supported by substantial evidence, will not be disturbed” (Matter of Makis [Tompkins Seneca Tioga Bd. of Coop. Educ. Servs. — Commissioner of Labor], 251 AD2d 928, 929 [1998] [citation omitted]; see Matter of Aloia [Commissioner of Labor], 278 AD2d 650, 651 [2000]). Here, in addition to the district’s letter, the assistant principal testified that she anticipated calling claimant to work during the 2005-2006 school year just as much as she had the prior year. Claimant acknowledged that she had received an assurance of continued work. Under these circumstances, substantial evidence supports the Board’s decision.
Mercure, J.P., Peters, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.